               Case 2:18-bk-16821-VZ                   Doc 36 Filed 01/15/19 Entered 01/15/19 12:22:00                                      Desc
                                                        Main Document     Page 1 of 3

     Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
     Numbers, State Bar Number & Email Address
     Nancy Curry
     Chapter 13 Standing Trustee                                                                              FILED & ENTERED
     1000 Wilshire Blvd., Suite 870
     Los Angeles, CA 90017
     (213) 689-3014 FAX (213) 689-3055                                                                               JAN 15 2019
     trustee13la@aol.com
                                                                                                               CLERK U.S. BANKRUPTCY COURT
                                                                                                               Central District of California
                                                                                                               BY egarcia DEPUTY CLERK




     Chapter 13 Trustee

                                                UNITED STATES BANKRUPTCY COURT
                                                                          LOS ANGELES
                                         CENTRAL DISTRICT OF CALIFORNIA – NAME          DIVISION
                                                                               OF DIVISION

     In re:                                                                       CASE NUMBER: 2:18-bk-16821-VZ
                                                                                  CHAPTER 13

     Villarreal, Yesenia
                                                                                     ORDER CONFIRMING CHAPTER 13 PLAN

                                                                                  DATE: January 7, 2019
                                                                                  TIME: 9:00 A.M.
                                                                                  COURTROOM: 1368
                                                                                  ADDRESS: 255 E. Temple Street
                                                                                                  Los Angeles, CA 90012
                                                                  Debtor(s).

This order pertains to the (specify original or version of amended plan) 2nd Amended Chapter 13 Plan (Plan) filed
on (date) 12/31/18 , docket number _________. 32

The Plan was served on the creditors pursuant to FRBP 3015. Debtor* appeared and was examined at a meeting of
creditors conducted pursuant to 11 U.S.C. § 341(a). The court, finding that the Plan with any modification made at the
confirmation hearing meets the requirements of 11 U.S.C. §§ 1322 and 1325, orders as follows:

The Plan is confirmed, with the following provisions:

I.     PLAN PAYMENTS AND LENGTH OF PLAN

       A. Debtor’s Monthly Plan payments will commence on 07/13/2018 and continue on that day of the month for
           60 months. These payments shall be:
                         Payments by Debtor of $             250.00        per month for months 1 through              6    .
                         Payments by Debtor of $             259.00        per month for months           7     through     60 .
                         Payments by Debtor of $                           per month for months                 through           .
                     Continuation of payment schedule attached.

                    “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
        “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.
                                  * The term “Debtor” refers to both debtor spouses in a joint bankruptcy case.

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                               Page 1                      F 3015-1.03.ORDER.CNFRM.CH13.PLAN
          Case 2:18-bk-16821-VZ                   Doc 36 Filed 01/15/19 Entered 01/15/19 12:22:00                                      Desc
                                                   Main Document     Page 2 of 3
    B.        This is a Fixed Percentage Plan. Claims in Classes 1 through 4 and 7 will be paid pursuant to the Order of
              Payments of Claims set forth below. After these payments are completed, nonpriority unsecured claims that
              are not separately classified (Class 5) will be paid pro rata    % of the total amount of these allowed
              claims.

    C.        This is a Pot Plan. Debtor will pay a total sum of $           to the Chapter 13 Trustee (Trustee).
              After payments required to be made to Claims in Classes 1 through 4 and 7, this sum is estimated to pay
                       % to Class 5 nonpriority unsecured creditors.

    D.        This is a Residual Plan. After payments required to be made to Claims in Classes 1 through 4 and 7, this is
                                  0
              estimated to pay ______%    to Class 5 nonpriority unsecured creditors.

    E. Income Tax Refunds

         All Debtors will provide to the Chapter 13 Trustee a copy of each income tax return filed during the Plan term
         within 14 days of filing the return.
                    Debtor must turn over to the Chapter 13 Trustee all tax refunds in excess of $500.00 received during the
                    Plan term.
                    This is a 100% Plan. Unless the Plan is modified to a lower percentage, Debtor may retain tax refunds.

II. ORDER OF PAYMENT OF CLAIMS

    Unless modified by Part III.E of this Order, the Chapter 13 Trustee must make payments on claims as set forth in
    Section II.A of the Plan.

III. OTHER PROVISIONS

    A.        Lien Avoidance
                    1. The Plan provides (in Section IV.A.) that Debtor will request the court to value property or avoid liens
                       of creditors under 11 U.S.C. § 506 by separate motion(s). This court has issued order(s) on such
                       motion(s). The affected liens are identified in Attachment A. Unless otherwise ordered by this court,
                       the effective date on which such liens will be avoided is the date of completion of all Plan payments.
                    2.   The Plan utilizes Section IV.C to modify secured claims and liens without a separate motion and
                         serves as the motion to value the real or personal property and avoid liens and security interests of
                         creditors. See Attachment B for valuation and avoidance of liens under 11 U.S.C § 506.

                    3. The Plan utilizes Section IV.C to avoid judicial liens or nonpossessory, nonpurchase-money security
                       interests of creditors on real or personal property under 11 U.S.C § 522(f).
                              See Attachment C for avoidance of real property judicial liens.

                              See Attachment D for avoidance of judicial liens and nonpossessory, nonpurchase-money
                              security interests of creditors on personal property.
    B.        Surrender of Collateral and Automatic Stay Termination

         The following collateral is surrendered to secured creditors and the automatic stay provisions of
         11 U.S.C. § 362(a) are terminated as to the collateral only, and the co-debtor stay under 11 U.S.C. §1301 is
         terminated in all respects, upon entry of this order.

                                          COLLATERAL                                                    SECURED CREDITOR

             a.

             b.

             c.

         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                          Page 2                      F 3015-1.03.ORDER.CNFRM.CH13.PLAN
          Case 2:18-bk-16821-VZ                   Doc 36 Filed 01/15/19 Entered 01/15/19 12:22:00                                      Desc
                                                   Main Document     Page 3 of 3
    C. Attorney’s Fees

         1.         Attorney for Debtor is employed under the Rights and Responsibility Agreement (RARA) and is awarded
                    Base Fees of $     5,000.00    . Having received $    1,060.00     , Attorney for Debtor is entitled to a
                    payment of $ 3,940.00 from the bankruptcy estate on account of such Base Fees.

         2.         Attorney for Debtor is employed on an hourly fee contract. All fee awards shall be by separate order.

    D. The Chapter 13 Trustee is authorized to make payment to creditors holding allowed secured claims based on the
       Plan. However, the amounts listed on a proof of claim for an allowed secured claim control over any contrary
       amounts listed in the Plan as to the current installment payment and arrearage unless otherwise ordered by the
       court. Also, any determination in the Plan or by separate motion made under FRBP 3012 about the amount of a
       secured claim is binding on the creditor holding the claim, even if the holder files a contrary proof of claim,
       regardless of whether an objection to claim has been filed. If relief from the automatic stay is ordered as to a
       secured creditor on certain collateral, then all payments under the Plan to the secured creditor as to that collateral
       will cease.

    E.        The following modifications to the Plan have been agreed to by the Chapter 13 Trustee, and/or a creditor if
              applicable, and Debtor, or have been ordered by the court at the Plan confirmation hearing:




    F. Revesting Property

         Property of the bankruptcy estate will not revest in Debtor until such time as a discharge is granted or the case is
         dismissed or closed without discharge. Revesting will be subject to all liens and encumbrances in existence when
         the case was filed, except those liens avoided by court order or extinguished by operation of law. In the event the
         case is converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest
         in accordance with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will have no further
         authority or fiduciary duty regarding use, sale, or refinance of property of the estate except to respond to any
         motion for proposed use, sale, or refinance as required by the LBRs. Before any discharge or dismissal, Debtor
         must seek approval of the court to purchase, sell, or refinance real property.

                                                                          ###




                 Date: January 15, 2019




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                          Page 3                      F 3015-1.03.ORDER.CNFRM.CH13.PLAN
